Mr. Presiding Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Contracts, § 5*—what is test as to whether promise is original or collateral. In an action on a contract where the question involved is whether the promise is original or collateral, the test is whether the credit is given to the person sought to be charged or someone else. 2. Tender, § 2*—when necessary. Under a contract whereby a person agreed to deliver notes of a corporation to another in exchange for individual notes held by such other or pay the amount of said notes, and the person never tendered such notes, the other party was not required to prove a tender of the individual nptes before recovering on the alternative promise to pay the amount of such notes. 3. Assignments, § 1*—what contracts are assignable. A contract whereby a person agrees to deliver notes of a corporation to another in exchange for individual notes held by such other, or pay the amount of such notes, is assignable by the payee. 4. Judgment, § 649*—what is proper method of releasing lien. Where a judgment creditor agreed to release his lien in consideration of an agreement with a third party by which the debt was to be paid, it was immaterial that the lien was released by such creditor instead of being assigned to the third party and released by him, especially since the arrangement adopted was suggested by the third party’s agent.